Clifford F. Brown, J.,
dissenting. I join in the well-reasoned dissent of Justice Douglas which reveals that the Ohio Department of Health unlawfully abolished the plaintiffs’ civil service positions in its Division of Data Services contrary to R.C. 124.321(D).
I caution the bench and bar not to accept the majority opinion as sound law or as reflecting the actual views of all four justices who concurred in the per curiam opinion. It therefore should be disregarded as legal precedent. At the official court conference on December 19,1986, when the per curiam opinion filed in this case was considered by the court for approval, Justices Locher, Holmes and Wright voted “yes” to approve the per curiam opinion, but Chief Justice Celebrezze and Justice Sweeney voted “no,” as did Justices Douglas and Brown. Thus, the per curiam opinion failed to obtain a majority of four and thus failed to be adopted as the opinion and judgment of the court. Chief Justice Celebrezze and Justice Sweeney at that time stated their desire to join Justices Douglas and Brown, and thereby to make a new majority of four holding the plaintiffs’ job abolition unlawful. Later that day Chief Justice Celebrezze presented a per curiam opinion containing the Douglas analysis and judgment that the job abolition was unlawful. However, on the new per curiam opinion authored by Chief Justice Celebrezze, which reflected the views of Justices Douglas, Brown and Sweeney, Justice Douglas again voted “no,” with *470Chief Justice Celebrezze and Justices Sweeney and Brown voting “yes.” This new per curiam opinion by Chief Justice Celebrezze had only three votes for approval and thus failed to have the necessary majority of four for adoption as the opinion of the court.
The two new opinions, each reflecting opposite views from the other, failed to obtain the approval of Justice Douglas and thereby failed to be adopted by the court because each obtained only three votes for approval rather than the necessary votes of the majority of four. The impasse caused by the obstructionist maneuver of Justice Douglas would have caused this case to be undecided by the court in 1986 and would have caused it to be held over for reargument by the newly composed court in 1987.
To avoid this unnecessary judicial horseplay, Chief Justice Celebrezze reverted to his original conference position of several weeks earlier, joining Justices Wright, Holmes and Locher, to constitute a majority of four approving the per curiam opinion on file in this case which holds the abolition of plaintiffs’ jobs lawful.